DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending as amended on 9/30/2020.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 7/11/2022 is acknowledged. 
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1. Claim 3 recites (lines 1-2) “…wherein the copolyamide is the condensation product of a mixture comprising…”
There is no previous recitation in claim 1 or in claim 3 of “a copolyamide,” and therefore it is not clear whether “the copolyamide” recited in claim 3 is meant to refer to the previously recited “polyamide,” or whether reference is being made to some narrower or unrecited embodiment of a polyamide copolymer (i.e., “the copolyamide” lacks antecedent basis). The examiner recommends amending the word “copolyamide” in claim 3 to “polyamide.” 
Claims 4-6 depend from claim 1. The dependent claims recite a 3-(aminoalkyl)benzoic acid of formula II. However, neither claim 1 nor claims 4-6 define the structure of formula II. Therefore, the scope of claims 4-6 is unclear as it is unknown what structure is encompassed by formula II. Applicant may wish to consider amending claims 4-6 to depend from claim 3, which recites the structure of formula II.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi et al (US 2005/0009976).
Akkapeddi discloses a semi-aromatic crystallizable polyamide (ii) [0015]. Akkapeddi names three types of semi-aromatic crystallizable polyamide (Types I, II and III) [0033-0039], wherein Type III is a polyamide derived from condensation of an aminoalkylaroic acid [0038]. 
Akkapeddi discloses [0049] that suitable amino acid type monomers for making the crystallizable semi-aromatic polyamide of type III include those of a general formula: 

    PNG
    media_image1.png
    26
    194
    media_image1.png
    Greyscale

Akkapeddi names five suitable examples of “Ar,” including m-phenylene, and discloses a range for “n” which encompasses three possible integers, including 2 and 3. 
With regard to instant claims 1 and 7, Akkapeddi teaches that the semi-aromatic crystallizable polyamide can be a homopolymer [0032]. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a semi-aromatic crystallizable polyamide homopolymer of type III, as disclosed by Akkapeddi, by polymerizing any of the types of monomers disclosed by Akkapeddi in [0049-50] as being suitable for making the crystallizable semi-aromatic polyamide of type III, including a monomer according to the formula in [0049] wherein n is 2 or 3 and wherein Ar is m-phenylene (i.e., 3-aminoethylbenzoic acid or 3-aminopropylbenzoic acid). The resulting polyamide homopolymer suggested by Akkapeddi has a structure according to instant formula (I) wherein np is 100 and nq, ns and nr are zero, and wherein m is 2 or 3.
With regard to claim 2, Akkapeddi suggests a homopolymer according to instant formula (I) wherein np is 100 and nq, ns and nr are zero, and wherein m is 2 or 3, as set forth above. While claim 2 depends from claim 1 and further limits R1, R2 and R3, claim 2 does not further limit np, nq, ns and nr, and therefore, claim 2 encompasses homopolyamides as recited in claim 1 wherein np is 100 and nq, ns and nr are zero. Therefore, Akkapeddi suggests a homopolymer according to instant claim 2 for the same reasons set forth above with regard to instant claim 1.
Alternatively as to claims 1-5, Akkapeddi teaches that the semi-aromatic crystallizable polyamide can be a copolymer [0032], and can have repeating structures which comprise a combination of types I and III, types II and III or types I, II and III [0041]. The general formulas of repeating units of types I and II are disclosed in [0034] and [0036], respectively. Akkapeddi names m- and p-xylylenediamine as particularly preferred diamines for making the type I polyamides [0043], hexamethylenediamine as particularly preferred for making the type II polyamide [0046], and names adipic acid and terephthalic acid as examples of suitable dicarboxylic acids for making both type I and type II polyamides [0047]. 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a semi-aromatic crystallizable polyamide copolymer of types I and III, II and III or I, II and III, as disclosed by Akkapeddi [0041], by polymerizing a combination of any type III monomer disclosed by Akkapeddi in [0049-50], including a monomer according to the formula in [0049] wherein n is 2 or 3 and wherein Ar is m-phenylene (i.e., 3-aminoethylbenzoic acid or 3-aminopropylbenzoic acid), with any diamine(s) disclosed by Akkapeddi as being preferred for making type I or type II units (i.e., m-xylenediamine, p-xylylenediamine, hexamethylenediamine, or a combination thereof) and any dicarboxylic acid(s) disclosed by Akkapeddi as being preferred for making type I or type II units (i.e, including adipic acid and/or terephthalic acid).  The resulting polyamide copolymer suggested by Akkapeddi has a structure according to instant formula (I) wherein the units derived from 3-aminoethylbenzoic acid or 3-aminopropylbenzoic acid correspond to instant repeating unit np and units derived from the dicarboxylic acid (which correspond to instant R1) and diamine (instant R2) correspond to instant repeating unit nq, wherein instant nr and ns are zero, and wherein np+nq = 100. 
Akkapeddi fails to specifically teach suitable ranges for the content of type I and/or type II units relative to type III units in a copolyamide having a combination of units of type I, II and/or III.  However, in a copolyamide having type III units in combination with units of type I and/or II, as suggested by Akkapeddi, the unit of type III must be present in an amount within a range of greater than 0 mol% (i.e., type III units must exist, and therefore must be greater than 0 mol%) to less than 100 mol% (i.e., units of type I and/or II must exist, and therefore the mol% of type III units must be less than 100 mol%). 
The mol% range of 3-AABa recited in claims 1-5 (i.e., at least 1 mol%, with an implied upper limit of less than 100 mol%, given that units derived from diacid and diamine must be present) encompasses almost the entire broadest possible range suggested by Akkapeddi. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide copolymer with units derived from aromatic amino acid type III monomer (3-aminoethylbenzoic acid or 3-aminopropylbenzoic acid), in combination with units derived from type I and/or type II dicarboxylic acid (adipic and/or terephthalic acids) and diamine (m-xylenediamine, p-xylylenediamine, hexamethylenediamine, or a combination thereof) monomers, as suggested by Akkapeddi, by utilizing any appropriate amount of type III monomer within a range of greater than 0 to less than 100 mol%, including an amount within the presently claimed range of at least 1 mol%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 8, Akkapeddi suggests a polyamide according to instant claim 1, as set forth above. Akkapeddi further teaches that the polyamide has a glass transition temperature from 70-120 C [0032]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Akkapeddi’s polyamide having any glass transition temperature within the range disclosed by Akkapeddi, including within the presently recited range of at least 100 C. 
As to claim 9, Akkapeddi suggests a polyamide according to instant claim 1, as set forth above. Akkapeddi further teaches including conventional additives known in the art, including the presently recited additives [0066].

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US 2868769) in view of Pietrusza et al (US 3438948).
Graham discloses that copolymers of caprolactam have a high melting point, and are capable of giving melting points over a wide range (col 1, lines 34-40). Graham teaches that when caprolactam is condensed with aminoalkylbenzoic acid, the resulting copolymer product has exceptional heat resistance and light stability and an improvement in strength (col 1, lines 48-56). Graham teaches that a wide range of melting points can be obtained by varying the proportions of the aminoalkylbenzoic acid, and therefore polymer compositions can be readily prepared which are tailored to the requirements of the final use of the polymer (col 1, lines 65-72). Graham teaches utilizing 5-75 weight percent aminoalkylbenzoic acid (col 2, lines 27-31), which falls within the range of at least 1 mol% recited in claim 6. As suitable aminoalkylbenzoic acid monomers, Graham discloses para-aminoalkylbenzoic acids, wherein x (i.e., the number of -CH2- groups in the alkyl) is 1 to 5 (col 2, lines 1-21).
A polyamide prepared from a mixture comprising caprolactam and a para-aminoalkylbenzoic acid wherein x is from 2-5, as disclosed by Graham, differs from the polyamide recited in instant claim 6 because the presently recited 3-AABa monomer is a meta isomer, while the monomer disclosed by Graham is a para isomer (i.e., 4-AABa). 
Pietrusza discloses that polyamides prepared from aromatic amino acids are generally resistant to high temperatures, but have been of limited utility because of their high melting points, which exceed the operating temperatures of conventional fabricating equipment (col 1, lines 28-40). Pietrusza discloses that the homopolymer of benzylamine-3-carboxylic acid melts at 340 C, while the homopolymer of benzylamine-4-carboxylic acid melts at about 370 C (col 1, lines 28-40). 
In view of Pietrusza, the person having ordinary skill in the art would have recognized that the para-aminoalkylbenzoic acid disclosed by Graham wherein x is 1 (i.e., benzylamine-4-carboxylic acid, aka, para-aminomethylbenzoic acid) has a melting point of 370 C, while the meta isomer analog thereof, benzylamine-3-carboxylic acid (i.e., meta-aminoalkylbenzoic acid wherein x is 1: meta-aminomethylbenzoic acid) has a lower melting point of 340 C. Pietrusza further shows that copolymers prepared from a combination of meta and para isomers of aminoalkylbenzoic acid can have even lower melting points than the respective homopolymers (table in col 3). 
In light of Pietrusza, the person having ordinary skill in the art would have recognized that the melting point of a polyamide formed from aminoalkylbenzoic acid could be varied by selecting the appropriate isomer(s) (i.e., meta or para or combination). Additionally, in view of the teachings in both Graham and Pietrusza discussed above, the person having ordinary skill in the art would have been motivated to vary the melting temperature of a polyamide in order to tailor the polyamide to end use requirements, and/or, in order to decrease the required operating temperature in fabrication equipment. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer of caprolactam and aminoalkylbenzoic acid having 2-5 methylene groups, as disclosed by Graham, by substituting some or all of the para-aminoalkylbenzoic acid monomer disclosed by Graham for the meta isomer thereof, in order to tailor the properties of the polyamide according to the requirements of the final use and fabricating equipment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766